DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on 12/08/2020.
Claims 1-13 are currently pending and have been examined.

Information Disclosure Statement

The Information Disclosure Statements filed 03/31/2021 and 05/21/2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.















Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,080,755 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of this instant invention recite issuing, receiving steps by a server system SDK (software developer’s kit).  The equivalent independent claims of the ‘755 patent are silent regarding the SDK.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine/modify the method of ‘755 patent with the technique of including an SDK because each of the elements claimed are all shown by the reference of record but not modified as claimed.  However, the technical ability exists to modified the elements as claimed and the results of the combination are predictable.  Therefore, when modified, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).












CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
GOOGLE Maps Platform.  Autocomplete for Addresses and Search Terms.  (October 08, 2013).  Retrieved online 12/27/2020.  https://developers.google.com/maps/documentation/javascript/places-autocomplete
Queen's University Belfast.  IT Training and Assessment Unit.  (June 2012). Retrieved online 12/27/2020  https://www.qub.ac.uk/directorates/media/Media,300678,en.pdf
CISCO.  “Going Native (Active Directory, that is).” (May 10, 2011).  Retrieved online 12/09/2022.  https://meraki.cisco.com/blog/2011/05/going-native-active-directory-that-is/
John Winston Chandler-Pepelnjak. “Modeling Conversions in Online Advertising.” (2010).  Retrieved online 12/09/2022.  https://scholarworks.umt.edu/cgi/viewcontent.cgi?article=1689&context=etd
YAHOO.  “Android Ad Publishing.” (09 December 2014).  Retrieved online 12/12/2022.  https://developer.yahoo.com/flurry/docs/publisher/code/android

Foreign Art:
WANG et al. “SYSTEM FOR BROADCASTING HIERARCHICAL ADVERTISEMENT, AND METHOD THEREFOR.” (JP 2008/059555 A)
LI et al. “A METHOD FOR EFFICIENTLY SUPPORTING INTERACTIVE, FUZZY SEARCH ON STRUCTURED DATA.” (WO 2010/003129 A2).
HUMMEL, HEINRICH. “Hierarchically Structured Communication Network And Method For Communicating Geographical Coordinates Of Nodes.” (EP 868104 A2)
MARUOKA, HIROSHI. “PROCESSOR AND METHOD FOR CHARACTER PROCESSING.” (JP 07021159 A)


Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)